THE COURT
(HUGHES, District Judge),
held that after this lapse of time it would presume that the stockholders had regularly authorized the petition in bankruptcy to be filed; and on the authority of the United States supreme court, in Zabriskie v. Cleveland, 23 How. [64 U. S.] 398, and of the district court of Maryland, in the Matter of Baltimore County Dairy Association [Case No. 828], it further held that a stockholder who-had remained silent for more than four years would not be heard to impeach the validity of the proceedings in bankruptcy. It was ordered, therefore, that the petition of James D. Jones, stockholder, be dismissed with costs; but that the stockholders have leave to take proper proceedings in this court for adjudicating their mutual rights and obligations touching the contributions required in settlement of the affairs of the bankrupt company.